Citation Nr: 1448518	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-13 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder(s), including skin cancer, as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia RO currently holds jurisdiction over the claim.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  

As noted in the March 2014 remand, the Veteran initially filed a service connection claim for "skin cancer" due to herbicide exposure.  His private clinic records reflect diagnoses of several skin disorders, to include basal cell carcinoma. At his hearing in December 2013, he testified to experiencing a blistering skin condition during service which required field treatment.  As the type of skin disorder described in service is unknown, the Board has rephrased the issue certified for appeal to encompass all skin disorders manifested by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.")

In March 2014 the Board remanded the issue on appeal for further development.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In March 2014 the Board remanded the Veteran's claim in order for the Veteran to be afforded a VA examination to determine the nature and severity of his skin condition.  The VA examiner was directed to identify all current skin disorders demonstrated in the private and VA clinic records; to identify the skin disorder manifested by blistering which the Veteran described as being treated in service; and to provide an opinion for each skin disorder on whether it is at least as likely as not that such disorder had its onset in service or was otherwise related to an event in service including his presumed herbicide exposure.  The VA examiner was directed to accept as true the Veteran's description of treatment for skin symptoms during active service even though the event is not documented.  The VA examiner was also directed that he/she was free to comment on whether the Veteran's description of symptomatology since service made sense from a medical point of view.

The Veteran was afforded a VA examination in May 2014.  She stated that the Veteran's claims file did not show documentation of a blistering rash to lower back with treatment. She stated that in November 2003, the Veteran had a biopsy of his lower back and was diagnosed with Nevus with High Grade Junctional Atypia and small Hemangioma with suggestions to repeat.  In December 2004 a repeat biopsy of the trunk revealed no evidence of Dysplastic nevus, no cancer.   In December 2009 the Veteran was diagnosed with basal cell carcinoma of the left foot.  The Veteran reported that in the past two to three months with sclerosis he had cancerous tissue removed from his lower left lateral calf area, left ear and right lower back, no biopsy report available in records.  The VA examiner stated that it was less likely than not, that the left forearm, is related to Agent Orange exposure.   She further stated that the lower trunk area, after repeat biopsy, was not confirmed as cancerous and the other areas, left posterior ear, left lower calf and right lower trunk, had no results available.   She also stated that basal cell carcinoma is not a recognized presumptive cancer, related to Agent Orange exposure, and that it is a result of chronic unprotected skin, to ultraviolet radiation (sunlight exposure).

The Board finds that while the May 2014 VA examiner identified all current skin disorders demonstrated in the record she did not discuss the Veteran's reported in-service blistering, she only provided a nexus opinion for the left forearm, and she did not provide a rationale for her opinions.   The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board finds that the Veteran's claims file should be sent to the March 2014 VA examiner for an addendum opinion that discusses the Veteran's in-service blistering and provides a nexus opinion for all skin disorders with rationale. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  VA records are current through August 2014, and the last private dermatology medical records were dated in January 2014 (from John Chung, MD, and from the Nelson Dermopathology and Pathology group).  

2.  The Veteran's claims file should be returned to the March 2014 VA examiner.  If the March 2014 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The VA examiner is requested to specifically address the following:

A)  To the extent medically possible, identify the skin disorder(s) manifested by blistering which the Veteran describes as being treated in service.  The VA examiner is requested to accept as true the Veteran's description of treatment for skin symptoms during active service even though the event is not documented

B) For each skin disorder identified (even if no longer active), provide opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to an event in service, including his presumed herbicide exposure? 

The examiner is free to comment on whether the Veteran's description of symptomatology since service makes sense from a medical point of view.

A rationale must be provided for any opinion offered.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If the benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case), and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

